EXHIBIT 10.52

 

January 20, 2004

 

VIA HAND DELIVERY

 

Guy M. Hicks

101 Steeplewood Dr.

Exton, PA 19341

 

Dear Guy,

 

This letter will serve as confirmation of the termination of your employment as
an officer of InterDigital Communications Corporation (the “Company”) effective
January 20, 2004. This letter will further serve to describe the compensation
and benefits that the Company will provide to you provided that you indicate
your agreement by signing and accepting them under the following terms and
conditions:

 

  1. Severance Benefits. Except as otherwise provided herein, you will receive
the benefits provided for in the event of a “Termination Without Cause” as
described in Section 9.E of the Employment Agreement between you and the
Company, dated December 3, 2001 (“Employment Agreement”), if you execute and
return this Agreement without revocation in accordance with the instructions set
forth below. Specifically, if you execute and return this Agreement without
revocation in accordance with the instructions set forth below, you will be
entitled to receive the following:

 

  a. Severance payments in an amount equal to your current base salary for a
twelve (12) month period on a semi-monthly basis in accordance with the
Company’s standard pay periods beginning January 20, 2004 (“Severance Period”);
and

 

  b.

The Company will continue to pay the “designated portion” of the premiums with
regard to your continued participation in the Company’s group health insurance
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for the
Severance Period, provided that you continue to have your co-payment withheld
from your severance payments on a timely basis. (For purposes of this provision,
the “designated portion” shall be the portion of the premium, which the Company
paid at the time of your termination.) Thereafter (or effective the last day of
your employment in the event you do not execute this Agreement or you revoke it
in accordance with



--------------------------------------------------------------------------------

 

the instructions set forth below), you will have the option of continuing these
benefits at your own expense under Federal COBRA provisions. You will be
forwarded COBRA enrollment forms separately.

 

  2. Other Compensation. You will also be eligible to receive, as part of “Other
Compensation” payable to you pursuant to the Section 9.E of the Employment
Agreement, a bonus for fiscal year 2003 (target bonus level of 35% of base
salary), calculated under the terms and conditions of the InterDigital
Communications Corporation Employee Incentive Bonus Plan, as amended from time
to time (“Bonus Plan”), and subject to approval by the Compensation Committee of
the Board of Directors. Said bonus shall be payable solely in cash and on the
same date other executive officers of the Company are paid their bonuses for
fiscal year 2003, pursuant to the terms and conditions of the Bonus Plan.
Accrued salary and unused paid time off will be paid to you on the next regular
pay period following your last day of employment.

 

  3. Outplacement. You will receive outplacement assistance provided by
Manchester Partners International. Details will be provided separately.

 

  4. Stock options and restricted stock. All vested options previously granted
to you by the Board will terminate in accordance with the terms of the
applicable Stock Option Plan under which they were granted. All unvested options
have been cancelled. All vested restricted stock previously granted to you by
the Board remains subject to the terms of your Restricted Stock Agreement and
the terms of the 1999 Restricted Stock Plan, as amended. A schedule setting
forth your holdings and other pertinent information has been forwarded to you.

 

  5. 401(k). If you are 401(k) Savings Plan participant, your payroll deductions
have ceased effective your last day of employment.

 

  6. Flexible Reimbursement Account. If you are a participant in Flexible
Reimbursement Account, your participation in the Plan will cease effective your
last day of employment. You will have a set amount of time following your last
day of employment to submit claims for reimbursement under this Plan. Details
will be provided to you under separate cover by Human Resources. If you have
received payments in excess of the amount of money you have had deducted from
your paychecks and submitted to your Flexible Reimbursement Account, the Company
will deduct those excess amounts from your next paycheck (and future salary
continuation payments, if applicable) unless you pay your balance to the
Company.

 

  7.

Unemployment Compensation. You may be eligible to file for unemployment benefits
immediately. You should contact your state

 

2



--------------------------------------------------------------------------------

 

unemployment office for additional information and to determine if your
severance payments and paid time off pay reduce your unemployment compensation.

 

  8. General Release. In consideration for the Company’s payments and the
benefits set forth above in Paragraphs 1 through 3, you agree, intending to be
legally bound, to release and forever discharge the Company and its related or
affiliated companies, and each of their past, present and future officers,
directors, attorneys, employees, owners, partners, insurers and agents, and
their respective successors and assigned (Collectively “Releasees”), jointly and
severally, from any and all actions, complaints, causes of action, lawsuits or
claims of any kind (collectively “Claims”), known or unknown, which you, your
heirs, agents successors or assigns, ever had, now have or hereafter may have
against Releasees arising out of any matter, occurrence, omission or event
existing or occurring prior to your execution of this Agreement, including,
without limitation: any claims relating to or arising out of your employment
with and/or termination of employment by the Company and/or any of its related
and/or affiliated companies; any claims for unpaid or withheld wages, severance,
benefits, bonuses, commissions and/or other compensation of any kind; any claims
arising under the Employee Retirement Income Security Act; any claims arising
under Sarbanes-Oxley Act of 2002, as amended from time to time; any claims for
attorney’s fees, costs or expenses; any claims of discrimination and/or
harassment based on age, sex, race, religion, color, creed, disability,
handicap, citizenship, national origin, ancestry, sexual orientation, or any
other factor protected by Federal, State or Local law (such as the Age
Discrimination in Employment Act, 28 U.S.C. §621 et. seq., Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act and
the Pennsylvania Human Relations Act); any claims for retaliation and/or
whistleblower claims; any claims for emotional distress or pain and suffering;
and/or any other statutory or common law claims, now existing or hereinafter
recognized, known or unknown, including, but not limited to, breach of contract,
libel, slander, fraud, wrongful discharge, promissory estoppel, equitable
estoppel and misrepresentation.

 

  9.

Nondisclosure. Pursuant to the terms of the Nondisclosure Agreement executed by
you on December 3, 2001 and Section 6 of your Employment Agreement, you are
prohibited from using or disclosing, directly or indirectly, for your own
benefit or the benefit of any person or entity, any of the confidential and
proprietary information of the Company (“Confidential Information”). Such
Confidential Information includes but is not limited to, information regarding
the Company’s sales and marketing information and techniques, business plans,
financial data, trade secrets (including without limitation any technical
information, hardware, software, algorithms, source code, object code, drawings,
sketches, designs, processes, procedures, formulae, data, reports, computer
programs, charts, improvements and any

 

3



--------------------------------------------------------------------------------

 

other technical information or knowledge relating to the development, design and
implementation of the Company’s products and services), pricing lists, supplier
lists and other confidential supplier data, customer lists and other
confidential customer data, and any other information or knowledge concerning
the Company and its business or others that the Company does business with,
whether or not in tangible form, that is not otherwise publicly available.
Further, you are required to execute further documents or instruments required
for patent prosecution, if applicable. By signing below, you reaffirm your
obligations under the Nondisclosure Agreement and Section 6 of the Employment
Agreement signed by you at the commencement of your employment with the Company,
including the obligations described above in this paragraph. You also agree and
acknowledge that the Company’s obligation to make severance payments and to
provide you the other benefits listed above is conditioned on your execution of
such further documents or instruments required for patent prosecution, as
described under that Nondisclosure Agreement.

 

  10. Response to Request for Information. In the event you receive a request or
demand, orally, in writing, electronically or otherwise, for the disclosure or
production of information which you acquired in the course of your employment
which is not generally known by or readily accessible to the public, you must
notify immediately, in writing, via certified mail, the Company’s General
Counsel at the following address: 781 Third Avenue, King of Prussia,
Pennsylvania 19406. Any and all documents relating to the request or demand
shall be included with the notification. You shall wait a minimum of ten (10)
days (or the maximum time permitted by such legal process, if less) after
sending the letter before making a disclosure or production to give the Company
time to determine whether the disclosure or production involves confidential
and/or proprietary information, in which event the Company may seek to prohibit
and/or restrict the production and/or disclosure and/or to obtain a protective
order with regard thereto. This provision covers, but is not limited to,
requests or demands in connection with judicial, administrative, arbitration and
all other adversarial proceedings. If the request or demand is in conjunction
with judicial, administrative, arbitration or other adversarial proceedings,
copies of all correspondence regarding the request or demand shall be included
with the information sent to the General Counsel.

 

  11. Nondisparagement. You agree that you will not disparage or defame the
Company, its subsidiaries, its current and former directors, officers,
shareholders, and employees, and/or its businesses.

 

  12.

Return of Property. You agree that, as of the execution of this Agreement, you
have returned to the Company any and all Company property and Confidential
Information currently in your possession or control, retaining no copies,
including, but not limited to, any Company keys, access cards,

 

4



--------------------------------------------------------------------------------

 

computer equipment, computer tapes and diskettes, documents, manuals, client
information, and any other information that is in either printed or electronic
formats which you obtained as a result of or in connection with your employment
by the Company.

 

  13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to any conflict of laws principles.

 

  14. Severability. If any provision in this Agreement or the application
thereof is construed to be overbroad, then the court making such determination
shall have the authority to narrow the provision as necessary to make it
enforceable and the provision shall then be enforceable in its narrowed form. In
the event that any provision in this Agreement is determined to be legally
invalid or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, the affected provision(s) shall be stricken from the
Agreement, and the remaining terms of the Agreement and its enforceability shall
remain unaffected thereby.

 

  15. Termination of Employment. The purpose of this Agreement is to effect a
complete termination of your employment with the Company on mutually acceptable
terms. You acknowledge and agree that, effective January 20, 2004, you have not
and shall not render any further services to the Company in the capacity of
employee, officer or director of the Company or the InterDigital PAC, and that,
as of January 20, 2004, any and all positions that you have heretofore held with
the Company, its subsidiaries and affiliates, have been terminated. You further
acknowledge and agree that, effective January 20, 2004, you shall no longer be
authorized to represent, to incur any expenses or liabilities or to take any
other action on behalf of the Company, other than those related to your
representation of InterDigital during your trip to California on January 23,
2004, for the sole purpose of attending the anniversary party of Congressman
Jerry Lewis as a representative of InterDigital. You acknowledge and agree that
this Agreement along with your post-employment obligations under the Employment
Agreement and the Nondisclosure Agreement constitute our complete agreement with
respect to the subject matter.

 

  16. Amicable Resolution. Nothing in this Agreement shall be construed as an
admission or concession of liability or wrongdoing by the Company or any other
Releasee as defined above. Rather, the proposed Agreement is being offered for
the sole purpose of settling amicably any and all possible disputes between the
parties.

 

  17. Employee Acknowledgement: You agree and represent that:

 

(a) You have read carefully the terms of this Agreement, including the General
Release;

 

5



--------------------------------------------------------------------------------

(b) You have had an opportunity to and have been encouraged to review this
Agreement, including the General Release, with an attorney;

 

(c) You understand the meaning and effect of the terms of this Agreement,
including the General Release;

 

(d) You were given as much time as you needed (a minimum of 21 days) to
determine whether you wished to enter into this Agreement, including the General
Release;

 

(e) The entry into and execution of this Agreement, including the General
Release, is of your own free and voluntary act without compulsion of any kind;

 

(f) No promise or inducement not expressed in this Agreement has been made to
you; and

 

(g) You have adequate information to make a knowing and voluntary waiver.

 

  18. Revocation. If you sign this Agreement, you will retain the right to
revoke it for seven (7) days. The Agreement shall not be effective until after
the Revocation Period has expired without you having revoked this Agreement. To
revoke this Agreement, you must send a certified letter to my attention. The
letter must be post-marked within 7 days of your execution of this Agreement. If
the seventh day is a Sunday or Federal holiday, then the letter must be
post-marked on the following business day. If you revoke this Agreement on a
timely basis, you shall not be eligible for the payments and other benefits set
forth in Paragraphs 1 through 3 above.

 

*     *     *

 

If you agree with the proposed terms as set forth above, please sign this letter
indicating that you understand, agree with and intend to be legally bound by
such terms.

 

6



--------------------------------------------------------------------------------

We wish you the best in the future.

 

Sincerely,

/s/ G.D. Isaacs

--------------------------------------------------------------------------------

Gary Isaacs

Vice President, Human Resources

 

UNDERSTOOD AND AGREED,

INTENDING TO BE LEGALLY BOUND:

/s/ Guy Hicks

--------------------------------------------------------------------------------

Guy M. Hicks

January 20, 2004

--------------------------------------------------------------------------------

Date

G.D. Isaacs

--------------------------------------------------------------------------------

Witness

 

7